United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-2015
                                    ___________

Bryan Lyons,                               *
                                           *
             Appellant,                    *
                                           *   Appeal from the United States
      v.                                   *   District Court for the
                                           *   Western District of Missouri.
Virginia Bronk; Paula                      *
Lawndry; Wendolyn Milton,                  *   [UNPUBLISHED]
                                           *
             Appellees.                    *

                                    ___________

                              Submitted: October 6, 2010
                                 Filed: October 7, 2010
                                  ___________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Bryan Lyons appeals the district court’s1 preservice dismissal of his civil
complaint. After careful de novo review, see Moore v. Sims, 200 F.3d 1170, 1171 (8th
Cir. 2000) (per curiam), we find that dismissal was appropriate because Lyons did not
allege facts which would allow an inference that defendants violated his federal rights,



      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
see Ashcroft v. Iqbal, 129 S. Ct. 1937, 1950 (2009). Accordingly, we affirm the
judgment of the district court. See 8th Cir. R. 47B.
                       ______________________________




                                      -2-